DETAILED ACTION
In response to the Amendments filed on October 21, 2021, claims 21, 29, and 33 are amended. Currently, claims 21-33 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the recitations of “a cumulative sum control chart (CUSUM), an exponentially weighted moving average control chart (EWMA)” in instant [0079], [0086], [0093], and [0102] are suggested to be amended as --a cumulative sum control chart (CUSUM chart), an exponentially weighted moving average control chart (EWMA chart)-- so as to clarify that the CUSUM and EWMA are not alternatives for a cumulative sum control chart and an exponentially weighted moving average control chart, respectively. Appropriate correction is required.

Claim Objections
Claims 21-27 are objected to because of the following informalities:
Claim 21: the recitation of “at the each sampling step” on lines 13-14 is suggested to be recited as --at each sampling step--.  
Claims 22-27 are objected to for incorporating that above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the recitation of “at the sampling step” on line 16 is confusing because it is unclear which sampling step the recitation is referring to since the first recitation of a sampling step on line 6 where the at least one sensor is configured to output a force profile at each sampling step. Moreover, since the processor is also required to determine an air determination based on measurements including the determined total volume of infusion fluid infused and the force profile on lines 17-18, it is unclear how the determined total volume relate to the force profile. Does the processor determine a total volume of infusion fluid infused for each sampling step as well? If not, which sampling step is the determined total volume from and which sampling step is the force profile from for the processor to determining the air 
Claims 30-32 are rejected for incorporating the above confusion through their respective claim dependencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,166,328. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims and the instant claims requires an infusion system with a pump, at least one sensor, at least one processor, a memory comprising programming code for execution by the at .
It is clear that all of the limitations of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 29-31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,166,328 in view of Ruchti (US Pub. No. 2013/0261993 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented claims and the instant claims requires an infusion system with a pump, at least one sensor, at least one processor, a memory comprising programming code 
Therefore, it is clear that all of the limitations of the instant claims are found in the patented claims in view of Ruchti. Any additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Response to Arguments
With respect to the previous objections of the claims, the amendments to the claims as noted by applicant on pg. 6 are considered sufficient to clarifying the previous informalities. Therefore, the previous claim objections are hereby withdrawn. However, the amendments to claim 21 introduces new informality, see above for additional details.

With respect to the previous 35 U.S.C. 112 rejections of the claims, the amendment was sufficient to clarifying the confusion for claim 21 but not for claim 29. Therefore, the previous 35 U.S.C. 112 rejections of claims 21-28 are hereby withdrawn but are maintained for claims 29-32, see above for additional details.

Applicant’s arguments on pgs. 6-7 filed on October 21, 2021 drawn to Ruchti are persuasive. Therefore, the previous 35 U.S.C. 103 rejections of the claims in view of Ruchti are withdrawn.

With respect to the previous double patenting rejections, the claims are still rejected as further explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JENNA ZHANG/Primary Examiner, Art Unit 3783